DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a detachable buckle with a belt head, a tail clamp, a fixing base, buckle buttons, a hollow slots, two notches, insert opening, sliding grooves, the tail clamp is inserted into the hollow slot, insert blocks, buckle buttons, each buckle button is pushed into a corresponding notch, position-limiters defined in the tail clamp, and screws passing through limit holes and fixed to overcome the prior art.  The prior art references do not disclose the specific relationship between the notches, grooves, insert blocks, slots, buttons, and position-limiters as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of notches, slots, blocks, buttons, elastic forces, and position-limiters are known to be used in the buckles art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JASON W SAN/Primary Examiner, Art Unit 3677